Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 3/26/2021 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on May 20th, 2021. 
The application has been amended as follows: 
Amend claim 1 as follows: A substrate treating method comprising:
	a supply step of supplying a process liquid including a sublimable substance to a pattern-formed surface of a substrate;
	a solidification step of solidifying the process liquid on the pattern-formed surface so as to form a solidified body;
	a sublimation step of subliming the solidified body so as to remove the solidified body from the pattern-formed surface; and
	an organic substance removal step of removing, when the solidified body is sublimed, organic substances before the organic substances become aggregated 
	wherein the organic substance removal step is performed so as to overlap at least part of the sublimation step, and wherein the organic substance removal step comprises at least one of the following:
irradiating ultraviolet rays to the sublimation interface of the solidified body in the sublimation step; and
directing ozone gas into contact with the sublimation interface of the solidified body in the sublimation step.  
Amend claim 2 as follows: The substrate treating method according to claim 1, 
	wherein the organic substance removal step is started before start of the sublimation step, at a time of the start of the sublimation step or during the sublimation step.
Cancel claims 6-8 

Response to Arguments
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claim 1, the independent claim 1.  With regard to claim 1, the most relevant prior art is WO2016-185888 by Kang-Go Chung et al. (hereafter referred to as “Chung”), which was discussed in the Non-Final Rejection dated 1/7/2021.  Chung fails to teach the recited organic substance removal step of removing, when the recited solidified body is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376.  The examiner can normally be reached on 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 22, 2021
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714